UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number:000-54507 SANDALWOOD VENTURES, LTD. (Name of registrant in its charter) Nevada 68-0679096 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) Riverside House, Riverside Drive Aberdeen, United Kingdom AB11 7LH (Address of principal executive offices) Telephone: +44-122-422-4328 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.YesxNo¨ At May 14, 2012, there were 1,195,819,800 shares of the Issuer's common stock outstanding. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS SANDALWOOD VENTURES, LTD (An Exploration Stage Company) BALANCE SHEETS (Unaudited) March 31, June 30, ASSETS Current assets Cash and cash equivalents $ $ Prepaid expenses - Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts Payable $ $ Convertible Notes Payable, net of discount of 35,043 and 51,790, respectively Total current liabilities Commitments and contingencies - - Stockholders' equity Preferred stock, $.001 par value, 50,000,000 shares authorized, none issued and outstanding - - Common stock, $.001 par value, 7,000,000,000 shares authorized, 1,195,819,800 shares issued and outstanding Additional paid in capital ) ) Deficit accumulated during the exploration stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to the unaudited financial statements. F-1 SANDALWOOD VENTURES, LTD (An Exploration Stage Company) STATEMENTS OF OPERATIONS (Unaudited) April 10, 2007 For the three months ended For the the nine months ended (Inception) to March 31, March 31, March 31, Costs and Expenses General and administrative expenses $ Exploration Costs - - Total costs and expenses Other Income (Expense) Interest expense ) Total other income (expense) Net loss $ ) $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Weighted average common shares outstanding, basic and diluted See accompanying notes to the unaudited financial statements. F-2 SANDALWOOD VENTURES, LTD (An Exploration Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) April 10, 2007 Nine months ended (Inception) to March 31, March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Amortization of debt discount Changes in operating assets and liabilities: Prepaid expenses ) Accounts payable and accrued expenses Net cash used in operating activities ) ) ) Cash flows from financing activities: Issuance of stock for cash - - Proceds from convertible notes payable Net cash provided by financing activities NET CHANGEIN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, beginning of period - CASH AND CASH EQUIVALENTS, end of period $ $ $ Supplemental cash flow disclosures: Cash paid for income taxes $
